Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/2/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (Wantzen NPL only in German).  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings were received on 3/7/2022.  These drawings are acceptable, however, the replacement drawings are also objected to as detailed below.

The drawings are objected to because:
The cross-hatching is not within the standards set forth in 37 CFR 1.84(h)(3) and does not adequately indicate the material (MPEP 608.02 for material cross-hatchings shown below).  In the present application, the materials are disclosed as being key parts of the invention and as such should be shown in the figures.    The drawing currently show the material of seal 2 to be metal, the material of the securing element 3 to be magnet-coil-electric winding in figure 1 and securing elements 3a and 3b figures 2 and 3 respectively to be metal.  All of the materials are disclosed as plastic or thermoplastic and should have the correct plastic or thermoplastic cross-hatching.  Examiner notes some thermoplastics are in the form of foam or synthetic rubber so if the material, e.g. of the seal, is a thermoplastic foam or rubber then one of those cross-hatchings may be used instead of plastic.  Examiner notes the issue with hook 14 may be related to the cross-hatching as the thin hook blends in with the metal cross-hatching in figures 2 and 3 as it is at the same angle and line spacing so resolution of the cross-hatching should render the hook more clearly visible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    848
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    692
    media_image2.png
    Greyscale


Specification
The disclosure is objected to because of the following informalities: the recitations of the journal have been corrected, however, page 9 still includes “an upper journal region”.  The phrase journal region doesn’t make sense without a journal, examiner suggests “upper region” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2014/0212621 to Blottiau (hereinafter Blottiau).
Regarding claim 16, the device for edge sealing is shown in Blottiau in figures 1 and 3, with generic features from figures 2 and 4-17, with a securing element (11a’) by which the sealing device is fixable to a body flange (areas 1, 2, 3, 4 in figure 1); at least one sealing strip (12’) retained by the securing element; and a trim element (portion of 11e’ shown in annotated figure 3 below) that has a viewing surface (11c’, with film or metal coating 14’ similar to applicant’s metalized surface) visible after installation on the vehicle body, wherein the securing element (11a’) comprises a main member (portion of 11e’ shown in annotated figure 3 below) to which the trim element (annotated figure 3)  is secured, and a connection member (11b’) that protrudes from the main member (annotated figure 3)  and is provided to receive the sealing strip (12’), wherein the securing element (11a’) and the trim element (annotated figure 3) and/or the sealing strip (12’) are formed from plastic material (materials further taught in paragraphs [0047]-[0048]), wherein the securing element (11a’) and the trim element (annotated figure 3) and the sealing strip (12’) are formed on each other.  Examiner notes the production by multi-component injection molding is a product by process limitation and the patentability of a product is determined by the product itself, not the method of production of the product (see MPEP 2113).

    PNG
    media_image3.png
    529
    746
    media_image3.png
    Greyscale

Regarding claim 18, as best understood, the trim element (annotated figure 3) is made of a plastic material (further taught in paragraph [0047]) that is capable of metallization (film 14 is metallic or chromed as further taught in paragraph [0040]) in Blottiau.
Regarding claim 19, the trim element (annotated figure 3) is made of acrylonitrile butadiene styrene (further taught in paragraph [0047]) in Blottiau.
Regarding claim 20, the electrically conductive layer is part of a product by process limitation (i.e. the electrically conductive layer is what is used to coat the trim element in metal as detailed in applicant’s disclosure) and as the trim element (annotated figure 3) in Blottiau is suitable for metallization as noted with claim 18 the layer to perform the metallization is rejected with the product (see MPEP 2113).
Regarding claim 21, the trim element (annotated figure 3) is made of a thermoplastic plastic material (further taught in paragraph [0047]) in Blottiau.
Regarding claim 22, the trim element (annotated figure 3) is made of at least one of the group consisting of styrene block copolymer-based thermoplastic elastomer material, thermoplastic vulcanizate, polymethyl methacrylate, polycarbonate/ acrylonitrile butadiene styrene, styrene acrylonitrile and acrylester styrene acrylonitrile (both polymethyl methacrylate and acrylonitrile butadiene styrene are in list  of materials in paragraph [0047]) in Blottiau.
Regarding claim 23, wherein the securing element (11a’) is made of fiber composite material (further taught in paragraph [0047]) in Blottiau.
Regarding claim 24, the fiber composite material has as a matrix at least one of polypropylene, polycarbonate or acrylonitrile butadiene styrene, and/or a fiber reinforcement (polypropylene with fiber reinforcement is in list of materials in paragraph [0047]) in Blottiau.
Regarding claim 25, the fiber reinforcement includes glass fibers and/or carbon fibers (glass fibers are in list of potential fibers in paragraph [0047]) in Blottiau.
Regarding claim 26, the sealing strip (12’) is made of a thermoplastic polymer (thermoplastic vulcanizate taught in paragraph [0048]) in Blottiau.
Regarding claim 27, the sealing strip (12’) is made of thermoplastic vulcanizate (paragraph [0048]) in Blottiau.
Regarding claim 28, the securing element (11a’) has a clamping and/or locking member  (portion of 11e’ shown in annotated figure 3 above) that protrudes from the main member (annotated figure 3) and is arranged so as to form an insertion slot between the clamping and/or locking member (annotated figure 3) and the connection member (11b’), the body flange being insertable in the insertion slot (further taught in paragraphs [0040], [0046], [0086]-[0087], and [0093] with securing member 11a’ clamping onto vehicle body support portion) to secure the sealing device (12’) in Blottiau.
Regarding claim 29, the clamping and/or locking member (annotated figure 3) and the connection member (11b’) are provided so that the sealing device (12’) when arranged by clamping and/or locking action of the clamping and/or locking member (annotated figure 3) and the connection member (12’) is securable to the body flange (as further taught in paragraphs [0040], [0046], [0086]-[0087], and [0093]) in Blottiau.

Claim(s) 16, 32, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent 5317835 to Dupuy (hereinafter Dupuy).
Regarding claim 16, the device for edge sealing is shown in Dupuy  in figures 1 and 4, with generic features from figures 2-3 and 5, with a securing element (432) by which the sealing device is fixable to a body flange (portion of door frame in channel 434) at least one sealing strip (482) retained by the securing element (432); and a trim element (portion of 480 shown in annotated figure 4 below) that has a viewing surface (left surface in figure 4) visible after installation on the vehicle body, wherein the securing element (432) comprises a main member (portion of 432 shown in annotated figure 4 below) to which the trim element (annotated figure 4)  is secured, and an connection member (portion of 432 shown in annotated figure 4 below) that protrudes from the main member (annotated figure 4)  and is provided to receive the sealing strip (482), wherein the securing element (432) and the trim element (annotated figure 4) and/or the sealing strip (482) are formed from plastic material (thermoplastics as taught in column 6 line 55-column 7 line 12), and the securing element (432) and the trim element (annotated figure 4) and the sealing strip (482) are formed on each other.  .  Examiner notes the production by multi-component injection molding is a product by process limitation and the patentability of a product is determined by the product itself, not the method of production of the product (see MPEP 2113).


    PNG
    media_image4.png
    587
    424
    media_image4.png
    Greyscale

Regarding claim 32, the device further includes an additional sealing strip (412) connectable to the securing element (432) in Dupuy.
Regarding claim 33, the additional sealing strip (412) and the securing element (432) are adapted to each other in terms of shape so as to be independently retained on one another when connected together (i.e. the additional sealing strip 412 positively engages the securing member 432) in Dupuy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blottiau in view of JP 2002512915.
Regarding claims 30 and 31, neither the connection member nor the clamping and/or locking member have recesses for receiving pins in Blottiau.  Recesses with pins are shown in JP 2002512915 in figures 1 and 2 where member (28) has pin (54) extending through a recess in securing member (22).  When provided to the sealing member (12’) of Blottiau, the pin would extend through the securing member (11a’) and then abut the body flange as the securing member (11a’) abuts the flange.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for edge sealing of Blottiau with the recess and pin arrangement of JP 2002512915 because recesses and pins provided the known benefit of securing members together and thereby making a better connected structure when formed of multiple parts (the sealing strip and securing element in the present case).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the drawing objection, examiner notes the replacement drawings are acceptable, however, the replacement drawings also are objected to above.  The cross-hatchings still show the materials as mostly metal, contrary to the disclosure indicating plastic or thermoplastic.
In regards to applicant’s arguments directed to the specification objection, examiner notes that one instance of journal remains in “an upper journal region” as noted above.
In regards to applicant’s arguments directed to the 112 rejections, examiner notes the issue have been resolved by amendment and the rejections withdrawn.
In regards to applicant’s arguments directed to the rejection in view of Blottiau, examiner notes applicant’s arguments are all directed to the amendment regarding the forming by multi-component injection molding.  As detailed in the above rejection, the limitation is a product by process limitation and as the product is shown in Blottiau and the patentability of the product is determined by the product itself, not the method of making, then examiner maintains Blottiau reads over the present invention as currently claimed.  Examiner also notes applicant appears to have interpreted the trim element in Blottiau to be member 14 and argues the product by process limitation based on this interpretation, whereas the rejection indicates via the annotated picture that the trim member is interpreted as a portion of member 11e’.
In regards to applicant’s arguments directed to the rejections in view of Dupuy, examiner notes again that the newly added limitations of claim 17 to claim 16 are product by process limitations and examiner maintains Dupuy teaches the product.  Further, examiner notes that the use of Dupuy in the non-final to reject only claims 16, 32, and 33 was not an admission that Dupuy did not teach other limitations in other claims.  Examiner simply was avoiding unnecessary double rejection and claims 16-29 had already been rejected in view of Blottiau and as Dupuy was used to reject dependent claims 32 and 33, which of necessity required a double rejection of independent of claim 16 from which they depended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak